DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 4, 2021 and July 21, 2022 was filed prior to the mailing date of the present, first Official action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,395,700 to Nakai et al. (hereinafter “Nakai”) in view of WO 9954060 A2 to Bultykhanova et al. (hereinafter “Bultykhanova”) (copy included herewith).

Referring to Applicant’s independent claim 1, Nakai teaches a method of producing a cubic boron nitride sintered material (See Abstract of Nakai), the method comprising: preparing a powder mixture including 85 volume% of a cubic boron nitride powder and a remainder of a binder source material powder (col. 5, ll. 53-59; Example 1 of Nakai) by mixing the cubic boron nitride powder and the binder source material powder (col. 5, ll. 53-59; Example 1 of Nakai), the binder source material powder including WC, Co and Al (col. 5, ll. 53-59; Example 1 of Nakai); and obtaining the cubic boron nitride sintered material by sintering the powder mixture (col. 6, ll. 6-18; Example 1 of Nakai).  The cubic boron nitride amount taught by Nakai renders obvious Applicant’s claimed range.  The cubic boron nitride amount taught by Nakai shares the lowest endpoint of Applicant’s claimed range of “more than or equal to 85 volume and less than 100 volume”. MPEP 2144.05 [R-10.2019] (I)
	Although Nakai teaches providing a cBN powder to ultimately fabricate a cubic boron nitride sintered material (col. 5, ll. 53-59; Example 1 of Nakai), Nakai does not teach explicitly the step of “forming an organic cubic boron nitride powder by attaching an organic substance onto a cubic boron nitride source material powder” according to Applicant’s claim language.
However, Bultykhanova teaches tools with working tips, cutting edges and other working surfaces made of a carbon-containing, ceramic, metal-containing or metallic material such as cubic boron nitride are particularly suitable for loading with the fluoro-organic compound disclosed therein (page 9, ll. 338-342 of Bultykhanova).  In the specific fluoroorganic compound of formula Rf-V, Bultykhanova teaches Rf is an aliphatic hydrocarbon radical, which may be partially or fully fluorinated and may be straight, branched, or cyclic, wherein the hydrocarbon radical may be interrupted by one or more oxygen, nitrogen, or sulfur atoms (page 16, ll. 633-635 of Bultykhanova).  Bultykhanova teaches V represents a polar or dipolar group selected from, for example, -COF, -CONR2, -CN, -CONH-NR2, -CON=C(NH2)2, -CH=NOR, -NRCONR2, -NR2COR or -NRW, in which R in a group V can be the same or different and represents hydrogen, a phenyl radical or a straight-chain or branched-chain alkyl or alkyl ether radical which can be partially or fully fluorinated or chlorofluorinated, with up to 12, preferably up to 8 carbon atoms and w is 2 or 3, or is -RVV- (page 16, ll. 635-637, 639-642 of Bultykhanova).  Bultykhanova teaches the fluoroorganic compound can be applied to the surface of, for example, cubic boron nitride, using a CVD or PVD method, as well as other plasma coating methods such as an ionized plasma (page 48, ll. 1995-1997; page 48, l. 2005 – page 49, l. 2019; page 49, ll. 2046-2047 of Bultykhanova).  In at least one exemplary embodiment, Bultykhanova teaches a cBN insert was coated with a fluoroorganic compound and demonstrated a 10% increase in microhardness in the functional work surface and a 3 to 7 times increase in wear resistance (page 62, ll. 2585-2586, 2588-2592; page 63, ll. 2604-2606; Example 13 of Bultykhanova).
There is a reasonable expectation the cubic boron nitride powder of Nakai can be treated with an organic compound via the plasma coating technique taught by Bultykhanova.  Just as Bultykhanova teaches the resultant exemplary cBN material exhibited increased microhardness and wear resistance (page 62, ll. 2585-2586, 2588-2592; page 63, ll. 2604-2606; Example 13 of Bultykhanova), the cubic boron nitride powder of Nakai, once treated, can also exhibit and possess such improved properties once sintered to fabricate the resultant cubic boron nitride sintered material.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cubic boron nitride particles of Nakai and apply an organic compound coating thereupon via the plasma coating technique taught by Bultykhanova.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Bultykhanova teaches the resultant exemplary cBN material exhibited increased microhardness and wear resistance (page 62, ll. 2585-2586, 2588-2592; page 63, ll. 2604-2606; Example 13 of Bultykhanova), which would undoubtedly improve the resultant organic cubic boron nitride powder taught by Nakai as modified by Bultykhanova.
Referring to Applicant’s claim 3, Nakai as modified by Bultykhanova teaches the organic substance is an amine (page 16, ll. 633-642; a combination of a hydrocarbon radical and any one of the following additional radicals: -CONR2, -CONH-NR2, -CON=C(NH2)2, -CH=NOR, -NRCONR2, -NR2COR or -NRW of Bultykhanova is equivalent to Applicant’s claim term “amine”) or a hydrocarbon compound having a carbon number of more than or equal to 5 (page 16, ll. 633-642; the straight-chained alkyl radical containing up to 8 carbon atoms of Bultykhanova is equivalent to Applicant’s claim term “a hydrocarbon compound”).

Referring to Applicant’s claim 4, Nakai as modified by Bultykhanova teaches the organic substance is hexylamine and hexylnitrile (page 16, ll. 633-642; the straight-chained alkyl radical containing up to 8 carbon atoms and any one of the following additional radicals: -CONR2, -CONH-NR2, -CON=C(NH2)2, -CH=NOR or -NRCONR2, -NR2COR or -NRW of Bultykhanova is equivalent to Applicant’s claim term “hexylamine”; the straight-chained alkyl radical containing up to 8 carbon atoms and a constituent -CN of Bultykhanova is equivalent to Applicant’s claim term “hexylnitrile”).

Referring to Applicant’s claim 5, Nakai as modified by Bultykhanova teaches the forming of the organic cubic boron nitride powder includes attaching the organic substance onto the cubic boron nitride source material powder by plasma treatment (page 13, ll. 533-535; page 48, ll. 1995-1997; page 48, l. 2005 – page 49, l. 2019; page 49, ll. 2046-2047 of Bultykhanova).

Referring to Applicant’s claim 6, Nakai as modified by Bultykhanova teaches the organic substance is an amine (page 16, ll. 633-642; a combination of a hydrocarbon radical and any one of the following additional radicals: -CONR2, -CONH-NR2, -CON=C(NH2)2, -CH=NOR or -NRCONR2, -NR2COR or -NRW of Bultykhanova is equivalent to Applicant’s claim term “amine”) or carbon fluoride (page 16, ll. 633-642; a phenyl, straight-chained or branched alkyl radical which can be partially or fully fluorinated or a combination of a hydrocarbon radical and a radical of -COF of Bultykhanova is equivalent to Applicant’s claim term “carbon fluoride”).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 2, along with all the limitations recited in independent claim 1 from which claim 2 depends, with particular attention to “forming of the organic cubic boron nitride powder includes introducing the cubic boron nitride source material powder and the organic substance into supercritical water”.
While Nakai as modified by Bultykhanova teaches the forming of the organic cubic boron nitride powder includes attaching the organic substance onto the cubic boron nitride source material powder by plasma treatment (page 13, ll. 533-535; page 48, ll. 1995-1997; page 48, l. 2005 – page 49, l. 2019; page 49, ll. 2046-2047 of Bultykhanova), Nakai as modified by Bultykhanova does not teach, either explicitly or implicitly, that the organic substance can be attached to the cubic boron nitride source material using a technique involving supercritical water.
There is no obvious reason to modify the teachings of Nakai using the teachings of Bultykhanova and teach “forming of the organic cubic boron nitride powder includes introducing the cubic boron nitride source material powder and the organic substance into supercritical water” according to Applicant’s dependent claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731